Title: From Thomas Jefferson to John Brown Cutting, 4 September 1788
From: Jefferson, Thomas
To: Cutting, John Brown


          
            
              Dear Sir
            
            Paris Sep. 4. 1788.
          
          Letters from New York of July 26. mention that the question on the new Constitution was not then decided. But a postscript to one of them from Monsieur de Crevecoeur the French consul there, sais that just as the ship was getting under way they received news that the Constitution was accepted by a majority of five, that in consequence thereof the bells were then ringing &c. This news arrived here last Sunday, and I might have communicated it to you by next day’s post, had I not taken it too much for granted that you know every thing in London sooner than we do here, and more especially in this case as the letters came to us viâ Amsterdam. Finding by yours of Aug. 30. that you did not then know of it I concluded to amend my fault by writing it late rather than never. No other change in the administration has taken place here, than that of the dismission of the Archbishop and M. Lambert, and taking in of Mr. Neckar. The Secretary of war brother to the Archbishop must surely follow his brother. Considerable sums of money are already offered Mr. Neckar, insomuch that he has been able to pay the demands on the treasury in money all, instead of part money and part paper, except the remboursements which must await the states general, who will probably be sooner called. I am with great esteem, Dear Sir, your most obedt. humble servt,
          
            Th: Jefferson
          
        